 



Exhibit 10.2
HAMILTON BEACH/PROCTOR-SILEX
Annual Incentive Compensation Plan – 2006
Introduction
     Hamilton Beach/Proctor-Silex, Inc. (the “Company”) has established an
Annual Incentive Compensation Plan (the “Plan”) as part of a competitive
compensation program for the officers and key management employees of the
Company and its Subsidiaries. This Plan is also referred to as the Short Term
Incentive Compensation Plan.
Plan Objective
     The Company desires to attract and retain talented employees to enable the
Company to meet its financial and business objectives. The objective of the Plan
is to provide an opportunity to earn annual incentive compensation to those
employees whose performance has a significant impact on the Company’s short-term
and long-term profitability.
Administration
     The Plan is administered by the Committee of the Board of Directors of the
Company (the “Committee”). The Committee:

a.   May amend, modify, or discontinue the Plan.   b.   Will designate Plan
Participants.

c.   Will determine the annual performance criteria which generates the
incentive compensation pool.

d.   Will determine the total amount of both the target and actual annual
incentive compensation pool.

e.   Will approve individual incentive compensation Awards to Participants who
are officers and employees above Hay Salary Job Grade 17.

f.   May delegate to the Chief Executive Officer of the Company the power to
approve incentive compensation Awards to Participants in and below Hay Salary
Job Grade 17.

g.   Except as determined by the Committee, a Participant must be employed on
December 31 of the Award Term in order to be entitled to receive an Award
hereunder. Notwithstanding the foregoing, the Committee may approve a pro rata
incentive compensation Award for Participants who terminate employment prior to
December 31 of the Award Term, provided those Participants were actively at work
for 90 days in the Award Term and whose employment is terminated (1) due to
death, Disability, Retirement or Facility Closure or Partial Closure or under
other circumstances at the recommendation of the Chief Executive Officer of the
Company.

     The Committee shall have complete authority to interpret all provisions of
this Plan consistent with law, to prescribe the form of any instrument
evidencing any Award granted or paid under this Plan, to adopt, amend and
rescind general and special rules and regulations for its administration, and to
make all other determinations necessary or advisable for the administration of
this Plan. A majority of the Committee shall constitute a quorum, and the action
of members of the Committee present at any meeting at which a quorum is present
or acts unanimously approved in writing, shall be the act of the Committee. All
acts and decisions of the Committee with respect to any questions arising in
connection with the administration and interpretation of this Plan, including
the severability of any or all of the provisions hereof, shall be conclusive,
final and binding upon the Company and all present and former Participants and
employees and their respective descendants, successors and assigns. No member of
the Committee shall be liable for any such act or decision made in good faith.
Determination of Corporate Incentive Compensation Pool
     Each Participant in the Plan will have an individual target incentive
compensation percentage which is determined by the Participant’s Hay Salary Job
Grade.
     This percentage is multiplied by the midpoint of the Participant’s Hay
Salary Job Grade to determine his/her individual target incentive compensation
Award.

 



--------------------------------------------------------------------------------



 



     The total of the target incentive compensation Awards of all Participants
equals the target corporate incentive compensation pool (the “Target Pool”). The
Target Pool is approved at the beginning of each Award Term by the Committee.
     The actual corporate incentive compensation pool (the “ Actual Pool”) is
determined as of the end of each Award Term based on the Company’s actual
performance against specific criteria established in the beginning of the Award
Term by the Committee. The Target Pool is adjusted upwards or downwards by
corporate performance adjustment factors to determine the Actual Pool. In no
event will the actual Pool exceed 150% of the Target Pool, except to the extent
that the Committee elects to increase the Actual Pool by up to 10%, as described
below.
     Subject to the Committee’s right to amend or terminate the Plan at any
time, it is the intent of the Plan that the Actual Pool, as determined above,
will be the final total corporate incentive compensation pool. However, the
Committee, in its sole discretion, may increase or decrease by up to 10% the
Actual Pool or may approve an incentive compensation pool where there would
normally be no pool due to Company performance which is below the criteria
established for the Award Term.
     The Actual and Target Pools exclude commission personnel such as
salespersons, regional general managers, and manufacturers representatives.
Determination of Individual Incentive Compensation Awards
     Hay Salary Job Grades and the corresponding target incentive percentage for
each Participant in the Plan will be established at the beginning of each Award
Term and approved by the Committee. Individual target incentive compensation
will then be adjusted by the appropriate pool factor. Such adjusted individual
incentive compensation will then be further modified based on a Participant’s
performance as compared to his individual goals for the year. If a Participant’s
performance during the Award Term is determined to be unsatisfactory, the
Committee reserves the right to reduce the Participant’s Award for the Award
Term to zero. The total of all individual incentive compensation Awards must not
exceed the Actual Pool for the Award Term.
Payment Date/Taxes
     Promptly following the Committee’s approval of the final Awards, the
Company shall pay the amount of such Awards to the Participants in cash, subject
to all withholdings and deductions described in the following sentence;
provided, however, that (i) no Award shall be payable to a Participant except as
determined by the Committee and (ii) in no event shall the Awards be paid later
than two and one-half months after the close of the Award Term. Any Award paid
to a Participant under this Plan shall be subject to all applicable federal,
state and local income tax, social security and other standard withholdings and
deductions.
Definitions
     (a) “Award” means cash paid to a Participant under the Plan for the Award
Term in an amount determined in accordance with the Plan.
     (b) “Award Term” means the period from January 1, 2006 through December 31,
2006.
     (c) “Disability” means an approved application for disability benefits
under the Company’s long term disability plan or under any applicable government
program.
     (d) “Facility Closure or Partial Closure” means any layoff which requires a
WARN Act notice in the United States or, in Mexico, any layoff of 50 or more
employees.
     (e) “Participant” means any person who is classified by the Company as a
salaried employee and in Hay Salary Job Grades 14 and above, who in the judgment
of the Committee occupies a key position in which his efforts may significantly
contribute to the profits or growth of the Company; provided, however, that the
Committee may select any employee who is expected to contribute, or who has
contributed, significantly to the Company’s profitability to participate in the
Plan and receive an Award hereunder; and further provided,

 



--------------------------------------------------------------------------------



 



however, that following the end of the Award Term the Committee may make one or
more discretionary Awards to employees of the Company who were not previously
designated as Participants. Directors of the Company who are also employees of
the Company are eligible to participate in the Plan. The Committee shall have
the power to add Participants at any later date in the Award Term if individuals
subsequently become eligible to participate in the Plan; provided that they were
first hired by the Company prior to August 31st of an Award Term. Each
Participant shall be notified that he is eligible to receive an Award and the
amount of his target Award. If a Participant receives a change in salary
midpoint, such Participant shall be notified of any resulting change in his
target Award. Notwithstanding the foregoing, in no event shall any person who is
classified by the Company as commissioned personnel be included as a Participant
in the Plan (including, without limitation, salespersons, regional general
managers and manufacturers representatives).
     (f) “Retirement” means a termination of employment with the Company at or
after age 60 and the completion of 10 or more years of service with the Company.
General Plan Provisions
     (a) No Right of Employment. Neither the adoption or operation of this Plan,
nor any document describing or referring to this Plan, or any part thereof,
shall confer upon any employee any right to continue in the employ of the
Company, or shall in any way affect the right and power of the Company to
terminate the employment of any employee at any time with or without assigning a
reason therefor to the same extent as the Company might have done if this Plan
had not been adopted.
     (b) Governing Law. The provisions of this Plan shall be governed by and
construed in accordance with the laws of the State of Virginia.
     (c) Miscellaneous. Headings are given to the sections of this Plan solely
as a convenience to facilitate reference. Such headings, numbering and
paragraphing shall not in any case be deemed in any way material or relevant to
the construction of this Plan or any provisions thereof. The use of the
masculine gender shall also include within its meaning the feminine. The use of
the singular shall also include within its meaning the plural, and vice versa.
     (d) American Jobs Creation Act. It is intended that this Plan be exempt
from the requirements of Section 409A of the Internal Revenue Code, as enacted
by the American Jobs Creation Act.
     (e) Limitation on Rights of Participants; No trust. No trust has been
created by the Company for the payment of Awards granted under this Plan; nor
have the Participants been granted any lien on any assets of the Company to
secure payment of such benefits. This Plan represents only an unfunded,
unsecured promise to pay by the Company and a Participant hereunder is a mere
unsecured creditor of the Company.
     (f) Payment to Guardian. If an Award is payable to a minor, to a person
declared incompetent or to a person incapable of handling the disposition of his
property, the Committee may direct payment of such Award to the guardian, legal
representative or person having the care and custody of such minor, incompetent
or person. The Committee may require such proof of incompetency, minority,
incapacity or guardianship as it may deem appropriate prior to the distribution
of such Award. Such distribution shall completely discharge the Company from all
liability with respect to such Award.
     (g) Effective Date. This Plan shall become effective as of January 1, 2006.
2006 Performance Targets
The performance targets for the Plan are attached as an Addendum to this
document.

 